

Exhibit 10.1




FIFTEENTH AMENDMENT TO THE
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
SAUL HOLDINGS LIMITED PARTNERSHIP


THIS FIFTEENTH AMENDMENT TO THE FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SAUL HOLDINGS LIMITED PARTNERSHIP (this “Amendment”), dated as of
May 9, 2018, is entered into by the undersigned parties.
W I T N E S S E T H:
WHEREAS, Saul Holdings Limited Partnership (the “Partnership”) was formed as a
Maryland limited partnership pursuant to that certain Certificate of Limited
Partnership dated June 16, 1993 and filed on June 16, 1993 among the partnership
records of the Maryland State Department of Assessments and Taxation, and that
certain Agreement of Limited Partnership dated June 16, 1993 (the “Original
Agreement”);
WHEREAS, the Original Agreement was amended and restated in its entirety by that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated August 26, 1993, which was further amended by that certain
First Amendment dated August 26, 1993, by that certain Second Amendment dated
March 31, 1994, by that certain Third Amendment dated July 21, 1994, by that
certain Fourth Amendment dated December 1, 1996, by that certain Fifth Amendment
dated July 6, 2000, by that certain Sixth Amendment dated November 5, 2003, by
that certain Seventh Amendment dated November 26, 2003, by that certain Eighth
Amendment dated December 31, 2007, by that certain Ninth Amendment dated March
27, 2008, by that certain Tenth Amendment dated April 4, 2008, by that certain
Eleventh Amendment dated September 23, 2011, by that certain Twelfth Amendment
dated February 12, 2013, by that certain Thirteenth Amendment dated November 12,
2014, and by that certain Fourteenth Amendment dated January 23, 2018 (as
amended, the “Agreement”);
WHEREAS, pursuant to a Contribution Agreement, dated August 8, 2016, as amended
by a First Amendment to Contribution Agreement dated May 7, 2018 (as amended,
the “Contribution Agreement”), between the Partnership and B. F. Saul Real
Estate Investment Trust, an affiliate and existing Partner of the Partnership
(“Saul Trust”), the Saul Trust agreed to contribute certain land and the
improvements located thereon known as Lots 2A and 2B, Ashburn Village Office
Park to the Partnership in exchange for common units of limited partnership
interests in the Partnership; and


WHEREAS, the undersigned parties, constituting all of the Partners of the
Partnership, desire to amend Exhibit A to the Agreement to reflect the
transactions contemplated by the Contribution Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the undersigned parties, intending
legally to be bound, hereby agree as follows:
1.
The Exhibit A attached to the Agreement is hereby deleted in its entirety and
replaced by the Exhibit A attached hereto.

2.
Except as the context may otherwise require, any terms used in this Fifteenth
Amendment that are defined in the Agreement shall have the same meaning for
purposes of this Amendment as in the Agreement.





1

--------------------------------------------------------------------------------



Exhibit 10.1




3.
Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain and continue in full force and effect
and, except as amended hereby, all of the terms, covenants, provisions and
conditions of the Agreement are hereby ratified and confirmed in all respects.

4.
This Amendment may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Amendment immediately upon affixing its
signature hereto.



[Signature Page Follows]


2

--------------------------------------------------------------------------------



Exhibit 10.1




IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date first written above.


GENERAL PARTNER
SAUL CENTERS, INC.,
a Maryland corporation




By: /s/ Scott V. Schneider            
Name: Scott V. Schneider
Title: Senior Vice President, Chief Financial Officer, Secretary and Treasurer




LIMITED PARTNERS


B. F. SAUL REAL ESTATE INVESTMENT TRUST,                                a
Maryland unincorporated business trust


By: /s/ B. Francis Saul II            
Name: B. Francis Saul II
Title: Chief Executive Officer and Chairman of the Board


                    
WESTMINSTER INVESTING, LLC,
a Maryland limited liability company


By: /s/ B. Francis Saul II            
Name: B. Francis Saul II
Title: President and Chairman of the Board


                        


3

--------------------------------------------------------------------------------



Exhibit 10.1


                        
VAN NESS SQUARE CORPORATION,
a Maryland corporation


By: /s/ B. Francis Saul II            
Name: B. Francis Saul II
Title: President and Chairman of the Board




DEARBORN, L.L.C.,
a Delaware corporation


By: /s/ B. Francis Saul II            
Name: B. Francis Saul II
Title: Chief Executive Officer




B. F. SAUL PROPERTY COMPANY,
a Maryland corporation




By: /s/ B. Francis Saul II            
Name: B. Francis Saul II
Title: Chairman of the Board




AVENEL EXECUTIVE PARK PHASE II, L.L.C.,
a Maryland corporation




By: /s/ Patrick T. Connors            
Name: Patrick T. Connors
Title: Vice President


4

--------------------------------------------------------------------------------




Exhibit 10.1


ashbrookacqexhibit10-1.jpg [ashbrookacqexhibit10-1.jpg]


5